FILED
                             NOT FOR PUBLICATION                           OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAUL HERNANDEZ, a.k.a. Rafael                    No. 11-71016
Hernandez,
                                                 Agency No. A095-630-853
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Raul Hernandez, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nahrvani

v. Gonzales, 399 F.3d 1148, 1151 (9th Cir. 2005), and we deny the petition for

review.

       Substantial evidence supports the BIA’s finding that Hernandez failed to file

his asylum application within a reasonable period of time after any changed or

extraordinary circumstances. See 8 C.F.R. § 1208.4(a); Husyev v. Mukasey, 528

F.3d 1172, 1181-82 (9th Cir. 2008). Because Hernandez’s asylum claim is time-

barred, we reject his remaining arguments regarding asylum, and deny the petition

as to this claim.

       Hernandez testified he received telephonic and written threats in Guatemala,

and his brother was murdered. Substantial evidence supports the BIA’s conclusion

that Hernandez did not establish past persecution or that it is more likely than not

that he would be persecuted in the future. See Nahrvani, 399 F.3d at 1153-54 (two

“serious” but anonymous threats coupled with harassment and de minimis property

damage did not constitute past persecution, and fear of future persecution was too

speculative); Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (persecution

against friends or family members must be “part of a pattern of persecution closely

tied to” the petitioner himself) (internal quotation marks and citation omitted).

Accordingly, Hernandez’s withholding of removal claim fails.


                                           2                                    11-71016
      Further, substantial evidence supports the agency’s denial of CAT relief

because Hernandez failed to establish it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See id. at 1067-68.

      Finally, we deny as moot Hernandez’s request for a stay of removal.

      PETITION FOR REVIEW DENIED.




                                          3                                    11-71016